Name: Commission Regulation (EEC) No 261/82 of 2 February 1982 on arrangements for imports into the Community of certain textile products originating in Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 2. 82 Official Journal of the European Communities No L 27/13 COMMISSION REGULATION (EEC) No 261/82 of 2 February 1982 on arrangements (or imports into the Community of certain textile products originating in Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), in its present form, and in particular Articles 11 and 15 thereof, Article 1 Importation into the Community and Benelux of the categories of products originating in Korea and speci ­ fied in the Annex hereto shall be subject to the quan ­ titative limits given in that Annex and to the provi ­ sions of Article 2 ( 1 ).Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of dresses (category 26) and Benelux of swimwear (category 79), originating in Korea, have exceeded the level referred to in Article 11 (3) ; Article 2 Whereas, in accordance with Article 1 1 (5), Korea was notified of a request for consultations ; whereas, follo ­ wing these consultations it is desirable to make the products in question subject to quantitative limitation for the year 1982 ; 1 . The products as referred to in Article 1 , shipped from Korea to the Community between 1 January 1982 and the date of entry into force of this Regula ­ tion, which have not yet been released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Korea to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 January 1982 and released for free circulation shall be set off against the quantitative limits established for 1982. Whereas the imports of dresses (category 26) into Benelux and Denmark are already the subject of quan ­ titative limits (2) ; Whereas Article 11 (13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Article 3 Whereas the products in question exported from Korea between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1982 ; This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27. 12. 1978 , p . 1 . 0 OJ No L 325, 21 . 12 . 1979, p. 17. It shall apply until 31 December 1982. No L 27/ 14 Official Journal of the European Communities 4. 2 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1982. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 26 0 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres D F I BNL UK IRL DK GR EEC 1 000 pieces 930 320 180 324 430 20 152 10 2 366 79 61.01 B II 61.02 B II b) 61.01-22 ; 23 61.02-16 ; 18 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Woven swimwear of wool, of cotton or of man-made textile fibres BNL 1 000 pieces 214 (') Exceptional quantities (category 26) have been agreed for the period 20 September 1981 to 30 January 1982 (in 1 000 pieces) : D - 142, F - 50, I - 50, UK - 100, IRL - 5.